EXHIBIT 10.1



 

 



SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment (the “Second Amendment”) to the Employment Agreement (the
“Agreement”) dated as of November 12, 2008 by and between Interleukin Genetics,
Inc., a Delaware corporation (“Employer”) and Kenneth S. Kornman, an individual
(“Employee”), as amended by that certain First Amendment to Employment Agreement
dated as of March 31, 2012 by and between Employer and Employee (the “First
Amendment”), is made effective as of November 29, 2012. Capitalized terms used
herein and not otherwise defined have the meaning set forth in the Agreement.

 

WHEREAS, Employer and Employee desire to amend the Agreement to extend the Term,
modify Employee’s title and duties, and reaffirm Employee’s obligations under
the Agreement (including but not limited to the obligations set forth in Section
8 thereunder).

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Second Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                  Amendment of Section 1 of the Agreement. Section 1 of the
Agreement is hereby amended by deleting “November 30, 2012” and inserting
“November 30, 2015”.

 

2.                  Amendment of Section 2(a) of the Agreement.

 

(a)                Section 2(a) of the Agreement is hereby amended by deleting
“set forth on Exhibit A hereto” and inserting “of Chief Executive Officer, Chief
Scientific Officer, and President of Employer”.

 

(b)               Section 2(a) of the Agreement is further hereby amended by
deleting the word “office” and inserting the word “offices”.

 

3.                  Miscellaneous.

 

(a)                Except as contemplated by this Second Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.

 

(b)               Without limiting the foregoing, in consideration of the mutual
covenants contained herein and other good and valuable consideration, and
further as an express condition of Employer’s grant of stock options to Employee
concomitantly herewith (as memorialized in that certain stock option agreement
between Employer and Employee executed concomitantly herewith), Employee
expressly restates and reaffirms his obligations to Employer under Section 8 of
the Agreement and under the Non-Disclosure and Confidentiality Agreement dated
March 31, 2006 between the parties, and acknowledges that such Section 8 and
such Non-Disclosure and Confidentiality Agreement shall remain valid and
enforceable pursuant to their respective terms.

 

(c)                The parties hereto expressly acknowledge and agree that this
Second Amendment constitutes a proper amendment of the Agreement pursuant to
Section 9(g) thereunder.

 

(d)               This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers effective as of the date
first above written.

 

 

 







  INTERLEUKIN GENETICS, INC.       By: /s/ James Weaver   Name:   James Weaver  
Title:   Chairman, Board of Directors               EMPLOYEE       By: /s/
Kenneth S. Kornman   Name:   Kenneth S. Kornman, D.D.S., Ph.D.



 

 

.

 

 

 

